IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20324
                         Summary Calendar



GERALD T. ARMSTRONG,

                                         Petitioner-Appellant,

versus

L.W. ZOHN, Sergeant; JOHN DOE; JANE DOE; RONNIE LOPEZ;
DENNIS GONDY; LISA JOHNSON; GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondents-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-2163
                       - - - - - - - - - -
                         December 7, 1998

Before KING, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Gerald Thomas Armstrong (#768439), a state prisoner, has

requested a certificate of appealability (“COA”) authorizing an

appeal from the district court’s order construing his civil

rights action as an application for a writ of habeas corpus.     The

district court dismissed the habeas claims because Armstrong had

failed to obtain leave of this court to file a second or

successive habeas application.   Armstrong v. Johnson, No. H-97-

2163 (S.D. Tex. March 16, 1998) (unpublished).   To the extent


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 98-20324
                                -2-

that Armstrong had raised a civil rights claim, the district

court held that the claim must be dismissed under the rule in

Heck v. Humphrey, 512 U.S. 477 (1994).    Id.

     Armstrong contends that he was unlawfully arrested prior to

the revocation of his supervised release and that he should be

permitted to pursue his wrongful-arrest claim under § 1983.**

Applying the reasoning of our opinion in Mackey v. Dickson, 47

F.3d 744, 746 (5th Cir. 1995), we hold that the dismissal of this

claim was premature.   See also Montoya v. Scott, 65 F.3d 405, 421

(5th Cir. 1995).   Because the appeal is from an order dismissing

a claim under 42 U.S.C. § 1983, COA is DENIED AS UNNECESSARY.    We

VACATE the district court’s judgment dismissing the wrongful-

arrest claim and REMAND the case for further proceedings.

     COA DENIED AS UNNECESSARY; VACATED AND REMANDED.




     **
       Armstrong has not briefed any issue related the district
court’s order dismissing his claim challenging the validity of
the parole-revocation proceedings. Accordingly, the claim is
abandoned. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).